Citation Nr: 0030240	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips.

2.  Entitlement to service connection for arthritis of the 
lower back. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson


INTRODUCTION

The veteran had active duty from March 1980 to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103(a)).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)).

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d))..

In the instant case private physicians have reported treating 
the veteran for the claimed disabilities.  Records of this 
treatment have not been obtained.  In addition to the duty to 
secure private treatment records described above, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that VA must 
secure records of treatment reported by a private physician 
in statements submitted to VA.  Massey v. Brown, 7 Vet App 
204 (1994).

Private physicians have reported current treatment for back 
and in the pubic area.  One physician has related the 
veteran's current disabilities to an automobile accident 
during service.  The record is somewhat contradictory as to 
the nature of the veteran's current disabilities and whether 
they are in fact related to an injury or disease in service.

In view of the foregoing, the claim is remanded for the 
following:

1.  The RO should request that the 
veteran furnish information as to all 
post-service medical treatment for his 
hip and back disabilities.  The RO should 
then take all necessary steps to obtain 
those records, including all records of 
pertinent private treatment reported by 
private physicians, that are not 
currently part of the claims folder.  The 
RO should advise the veteran of the 
results of its efforts to obtain these 
records.

2.  The veteran should be afforded an 
appropriate examination in order to 
obtain the nature and etiology of any 
current hip or back disability.  The 
claims file with a copy of this remand 
MUST be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
including X-ray studies, which are deemed 
necessary for an accurate assessment.

The examiner should provide a diagnosis 
for any pathology found.  The examiner 
should also provide an opinion, based on 
the available evidence and sound medical 
principles, as to whether it is at least 
as likely as not that any current hip or 
back disability is etiologically related 
to a disease or injury during the 
veteran's period of active service, 
including the fracture of right pelvic 
ramus reported in service.  The examiner 
should provide the complete rationale for 
any opinion.

3.  After ensuring that the requested 
development has been completed to the 
extent possible, the RO should 
readjudicate the veteran's claim, and if 
the benefit continues to be denied, issue 
a supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is advised that the information requested in 
indented paragraph number one of this remand is deemed 
necessary to the adjudication of his claim, and that his 
failure to supply the requested information could result in 
his claim being deemed abandoned.  38 C.F.R. § 3.158 (1999).  
He is further advised that the examination requested in this 
remand is also deemed necessary to the adjudication of his 
claim, and that his failure, without good cause to report for 
the examination could have an adverse impact on his claim.  
38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

	

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




